Citation Nr: 0738278	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
degenerative changes, currently rated as 20 percent 
disabling.

2.  Entitlement to an initial compensable rating for migraine 
headaches, prior to January 27, 2004.

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches, beginning January 27, 2004.

4.  Entitlement to service connection for a skin rash  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection right foot callous.

7.  Entitlement to service connection left foot callous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1989 to January 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke,  (RO).  

The issue of entitlement to an increased rating for 
lumbosacral degenerative changes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to January 27, 2004, migraine headaches were 
productive of attacks about four times per year.  

2.  As of January 27, 2004, migraine headaches are productive 
of not more than prostrating attacks averaging one in two 
months over the last several months.

3.  The persuasive evidence does not demonstrate a current 
skin rash that was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.  
4.  The persuasive evidence does not demonstrate current 
sinusitis was manifest during active service or developed as 
a result of an established event, injury, or disease during 
active service.  

5.  The persuasive evidence does not demonstrate current 
right foot callous was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.  

6.  The persuasive evidence does not demonstrate current left 
foot callous was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for 
migraine headaches were not met prior to January 27, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

2.  The criteria for a 10 percent rating, and no more, for 
migraine headaches have been met as of January 27, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007)

3.  A skin rash was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

5.  Right foot callous was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).
6.  Left foot callous was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in January 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The veteran filed her claim in September 2000, prior to her 
separation from service.  Adequate opportunities to submit 
evidence and request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2006.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated she 
has additional evidence.  Moreover, any failure in the timing 
of VCAA notice by the RO constituted harmless error.  See 
also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There 
has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Increased rating for Migraine Headaches

Factual Background

The veteran was noted to have migraine headaches in service.  
In an April 2001 rating decision, the RO granted service 
connection and awarded a 0 percent (noncompensable) rating 
for migraine headaches.  The veteran seeks a higher rating, 
stating that she misses work approximately once per month due 
to prostrating migraine headaches despite medication.  

The veteran underwent a VA fee basis medical examination in 
April 2002.  She reported that she was having migraines for 
about three years which occurred about four times per year.  
She used Midrin, which worked.  When the headaches did occur, 
she reported she would miss work for a day or two.  

Treatment records from Kaiser Permanente show that an 
outpatient treatment referral dated in January 2004 indicates 
that the veteran's chronic migraine headaches caused her to 
miss work at least once per month.  She was not currently 
having a migraine at that time.  Her routine medication 
included MaxaltMLT.  

In February 2006, the veteran underwent VA fee basis medical 
examinations for various disabilities.  As to migraines, it 
was noted that she was having them once or twice per month, 
which can last up to a day and are associated with nausea and 
light sensitivity.  She was taking Maxalt.  She reported 
missing work 'about once a month' due to migraines.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The veteran's appeal stems from the initial grant of service 
connection and rating for migraine headaches.  Thus, staged 
ratings are for consideration.  

Migraines are rated under Diagnostic Code 8100, based on less 
frequent attacks than once or twice per month.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8100 (2007).  

810
0
Migraine headaches:



With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability 
50

With characteristic prostrating attacks occurring on 
an average once a month over last several months
30


With characteristic prostrating attacks averaging one 
in 2 months over last several months 
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected migraine headaches were 
manifested by less than characteristic prostrating attacks 
averaging one in 2 months over several months, as noted in 
the April 2002 VA fee basis medical examination report.  
There is no evidence in the treatment records of increased 
frequency in the attacks until the January 27, 2004, Kaiser 
entry that the attacks which would cause the veteran to 
remain home from work were occurring 'about once a month.'  
The record since that time has consistently indicated that 
reported frequency.  The attacks have reportedly continued at 
that frequency despite medication.  They have been described 
as lasting up to a day and being associated with nausea and 
light sensitivity.  The Board considers these characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  This is because the description at the 2006 
VA fee basis medical examination suggests that the attacks 
are not so frequent that they occur once per month, more 
approximate to once every two months.  

There is no evidence of more than that frequency of attacks 
on examination or in treatment records.  The 2002 and 2006 VA 
fee basis medical examination findings are considered to be 
persuasive.  The examiners are shown to have conducted a 
thorough examination of the veteran and review of the medical 
records.  The Board further finds the service-connected 
disorder is appropriately rated under the criteria for 
diagnostic code 5259.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The preponderance of the evidence is against an increased 
rating for migraine headaches prior to January 27, 2004.  The 
evidence supports a 10 percent rating, but no more, as of 
that date, for migraine headaches.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
migraine headaches are adequately rated under the available 
schedular criteria.  Although she has missed days of work, 
she has not reported she is incapable of working altogether.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

Service Connection Claims

Factual Background

Service medical records reflect that the veteran was seen on 
several occasions for a complaint of a skin rash.  In April 
1992, she was seen for a rash on the neck and chest of three 
days duration.  The assessment was eczema, and she was given 
creams and told to return if needed.  In July 1993, she was 
seen for a rash on the left chest diagnosed as atopic 
dermatitis.  In September 1994, she was noted to have tinea 
pedis   She was also seen in February 1997 and May 1997 with 
a rash around the lips.  The final disposition was allergic 
dermatitis in February and possible insect bite in May.  In 
November 1999, she again had a rash near the lips, diagnosed 
as eczema.  In April 2000 she was treated for contact 
dermatitis of the right side of the neck.  Each time, with 
the use of medication, the rash apparently resolved.  There 
was never a finding of a chronic condition.  Regarding the 
claimed calluses, service treatment records reflect no signs 
of or treatment for calluses of either foot.  As to 
sinusitis, the veteran had sinusitis in September 1994, 
January 1995 April 1999 and May 1999.  There is no further 
evidence of treatment for the condition in the service 
medical records.  In May 2000, a medical evaluation board 
recommended discharge from service for other physical 
ailments.  It was noted in the record that the veteran had 
sinus disease.   

The veteran underwent a VA fee-basis X-ray study in June 
2001.  The impression following X-rays films of the feet was: 
normal study.  A paranasal sinus film series was also 
described as a normal study.

A VA fee-basis physical examination was accomplished in April 
2002.  At that time, the veteran reported sinusitis of seven 
years duration, requiring antibiotics three times per year.  
Concerning the skin rash, she reported an intermittent rash 
on the upper chest and near her mouth since 1994.  On 
objective examination, there were no lesions or signs of a 
skin rash present.  Concerning her sinusitis, physical 
examination revealed that the nares found them to be clear.  
In an addendum to the examination, the examiner concluded 
that there was no skin rash in evidence, and that the veteran 
suffered from episodic sinusitis with normal X-rays.  

Records from Kaiser Permanente show that the veteran was seen 
in February 2001 for an allergic reaction to citrus fruits 
with a rash around the mouth area.  She was seen for a rash 
on her back in July 2001, diagnosed as dermatitis.  She was 
seen in August 2002 for complaints of a headache vs. 
sinusitis.   A paranasal sinus series in August 2002 yielded 
the impression of swollen turbinates without evidence of 
sinusitis.  In November 2002, it was noted on examination 
that she had no sinus tenderness.  In a February 2003 
statement, a treating physician from Kaiser stated that the 
veteran had chronic sinusitis with treatment beginning in 
2001.  He stated that the sinusitis, according to old 
records, began in service.  

January 2003 statements from the veteran's mother and sister 
were to the effect that the veteran was healthy when she 
entered military service, but that during service she had 
ongoing problems with sinusitis, a skin rash, and calluses on 
her feet.

In March 2003, she was seen for bilateral painful 
corns/callouses.  These were attributed to wearing 3 inch 
heels with a small toe box.  The veteran was advised to not 
wear these type of shoes.  In August 2003, she was seen for a 
rash on her lips.  It was noted to be worse with certain 
lipsticks.  The diagnosis was contact rash, dermatitis.  

The veteran underwent a VA fee-basis physical examination in 
February 2006.  Although he noted that the diagnosis was 
recurrent sinusitis, the examiner found no sinusitis present, 
and the sinus X-ray was negative.  The examiner noted that 
although the veteran was likely treated one time in the past 
with antibiotics for sinusitis, there was no present 
sinusitis.  

Service connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Skin Rash

Although the veteran claims she has a skin rash related to 
service, there was no chronic condition of that nature 
diagnosed in service that is currently present.  She 
certainly did receive treatment for variously diagnosed skin 
rashes on several occasions in service, but there was no 
indication of a chronic disability which originated in 
service.  Moreover, no current medical records indicate a 
nexus between the current, infrequent rashes and service.  As 
the aforementioned review of the record demonstrates, there 
is no competent evidence to support her theory, and the claim 
must be denied.

While the veteran believes she has a skin rash related to 
service, she is not licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Sinusitis

To the extent that sinusitis is noted as episodic post 
service, the Board notes that there was no current diagnosis 
of VA QTC examination.  X-rays of the sinuses have remained 
negative.  Since a diagnosis is an essential element under a 
direct theory of service connection, service connection for 
chronic pain must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

Moreover, since service, VA and private treatment records 
have shown only periodic complaints, and there is no 
competent evidence of a nexus between the condition and 
service.  

While the veteran believes she has sinusitis due to service, 
she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Board has carefully reviewed the record and 
finds there is no diagnosis, finding or other competent 
evidence of sinusitis related to service.  No health care 
provider has indicated that there is such a disorder at 
present time which is related to service.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Callouses Right and Left Feet

Although the veteran claims callouses of the feet began in 
service, there was no such disorder diagnosed in service.  
There is no competent evidence that callosities of the feet 
that are present are due to service.  In fact, there is 
medical opinion evidence that post-service callosities are 
due to the wearing of 3 inch high heel shoes.  

The veteran argues that callosities of the feet currently 
present are a result of her service.  However, as the 
aforementioned review of the record demonstrates, there is no 
competent evidence to support this theory, and the claim must 
be denied.

While the veteran believes her callosities are related to 
service she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  No health care provider has indicated that there 
is such a disorder at present time which is related to 
service.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a 10 percent rating for migraine headaches is 
granted, subject to the laws governing the award of monetary 
benefits.

Entitlement to service connection for a skin rash is denied.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection right foot callous is 
denied.

Entitlement to service connection left foot callous is 
denied.


REMAND

As to the claim of entitlement to an increased rating for 
lumbosacral spine degenerative changes, currently rated as 20 
percent disabling, a remand is required in order to fulfill 
the VA's duty to assist.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under  38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The veteran is rated under a Diagnostic Code which requires 
that VA consider these DeLuca criteria.  The RO requested 
that the VA fee-basis examiner assess the veteran and make 
specific findings related to these criteria.  However, as 
noted by the veteran's representative in his October 2007 
informal presentation before VA, the examiner did not do so.  
In view of the importance of this assessment in determining 
the veteran's disability rating, the Board agrees that 
additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of her lumbosacral spine 
degenerative changes.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is also to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  
Adequate reasons and bases are to be 
provided in the opinion.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


